Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or render obvious the combination of a machining head configured to emit a machining laser beam, a beam forming lens system having a two-dimensional axicon array with a plurality of microaxicons and a focusing lens system configured to receive and focus the machining laser beam onto a workpiece by superimposing partial beams of the machining laser beam, wherein the beam forming lens system is configured to form  a homogenized annular intensity profile of the machining laser beam in a focal plane of the focusing lens system as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment of 11/19/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments as well as the previous interview. The remarks then address a previous drawing objections and note the amendments overcoming the objections. The remarks then address the previous rejections under 35 U.S.C. 112 and 103 and note the amendments overcoming the rejections. The remarks then provide a conclusion requesting allowance; the claims are allowed as indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 2, 2022